First let me warmly
congratulate you, Sir, on your election, which is doubly
significant, as few Prime Ministers have held the post
of President of the General Assembly. Your unique
practical experience in both domestic and international
affairs will stand us in good stead as we try to reform
the United Nations. I also thank your distinguished
predecessor, Mr. Theo-Ben Gurirab, for the excellent
work he has done and for ushering the United Nations
successfully into the new millennium.
As a fellow small State, Singapore is also
delighted to extend a warm welcome to Tuvalu, the
United Nations newest Member. We hope that Tuvalu
will also join the Forum of Small States.
As the text of my speech has been circulated, in
the interest of saving time I will not read the entire
text.
The recently concluded Millennium Summit
confirmed that the United Nations, whatever its
imperfections, remains an indispensable organization.
The overriding theme of the speeches in plenary
meetings was the need for the United Nations to be
revitalized and better equipped to deal with the
challenges of the twenty-first century. Our immediate
challenge is to respond with concrete follow-up. This
may be stating the obvious but doing it will not be easy
nor is it assured. The United Nations record of
implementation, it must be conceded, has not always
inspired confidence.
In his report to the Millennium Summit, the
Secretary-General drew attention to a 1999 Gallup poll
of some 57,000 individuals in 60 countries. One
conclusion was that, globally, less than half of those
interviewed judged the performance of the United
Nations to be satisfactory. We need to reflect on this.
But it is also an unfortunate fact that the United
Nations has not usually got credit for what it has done
successfully, while continuing to attract criticism for
what it has not yet done. Thus, a critical political
factor — hitherto inadequately addressed — is how to
manage expectations.
Managing expectations is a key to success. The
window of opportunity opened for the United Nations
by the end of the cold war was perhaps squandered by
an overly ambitious agenda, leading almost inevitably
to disillusionment. We should not repeat this mistake
after the Millennium Summit. To resolutely implement
the Summit's results, we must not only accurately
identify them, but engage in a realistic assessment of
what is and is not possible. Otherwise, we risk
undermining the political will and support needed for
the United Nations to be effective.
The United Nations serves two essential functions
for our community of nations. It provides all of us with
a valuable instrument to advance our common interests,
including the setting of norms for relations between
nations and on human rights. It also provides each of
us with an important avenue to advance or defend our
national interests. There is no necessary contradiction
between these two functions. That which is in the
interest of humanity ought to be in our individual
national interests. But the practical problem is in
identifying what is common and reconciling different
national interests.
The twentieth century has seen a creative tension
between two apparently contradictory sets of ideals:
the sovereignty of nation States and the progressive
elaboration of international law and organization.
Sovereignty implies the right of each State to
determine for itself its own rules. Yet today States
interact within a web of complex relationships,
international institutions and regimes, covering an
ever-widening range of matters, which implies a
serious limitation of sovereignty. We live with this
apparent contradiction every day.
But we do not have to choose between the two
ideals of absolute sovereignty or absolute international
law and organization. The real question is how to strike
an appropriate balance to move forward.
It was therefore timely for the Secretary-General
to convene the Millennium Summit. We now have a
broad consensus on what to do to meet the challenges
of the twenty-first century.
The question then is: how do we proceed from
here. Taking a narrower but more focused approach
may be the only practical solution to many seemingly
intractable issues. But I do not underestimate the
complexities of putting this into practice. Let me
illustrate the complexities with reference to two of the
core functions of the United Nations: development and
security.
14

On development, earlier calls for a new
international economic order fell on deaf ears. The
stalemate in North-South negotiations over the last
three decades or so was the direct consequence of the
resistance on the part of certain developed countries to
admit the necessity of changing the functioning of the
world economy.
However, I believe that resistance can be more
easily overcome and the urgent remedial action that is
needed may be easier to take if there is a mind-set shift
by both developing and developed countries. The
candid debate the leaders had at the recent interactive
round table discussions saw a common
acknowledgement that both the North and the South
must find collective solutions to the problems of
development. There was agreement that developing
countries must be given help to build up capacity to
benefit from the forces of globalization. The developed
economies have also pointed out that they too face
serious problems that can be attributed to the pressures
of globalization. But there can be no doubt that the
problems of the South are of a far greater magnitude
and deserve far more attention. Domestic problems at
home should not give the North any excuse to ignore
their important international obligations.
Today, it is commonly accepted that no country,
whatever its development status, can afford to opt out
of the global economy or go it alone. The issue for all
is to develop the national capacity to take advantage of
the benefits of globalization while mitigating its
downsides.
The United Nations is now in its fourth
development decade. A new discipline for both
developed and developing countries is needed if the
results are to be less disappointing than the first three.
The issue for the United Nations is to help the
developing countries acquire the capabilities to deal
with the pressures of globalization and to plug it.
In this process, difficult domestic structural
changes will be necessary to ensure that policies and
institutions meet international best practices. These
standards are today largely Western, but can and ought
to be internationally negotiated. And it is imperative
that the developed countries avoid a sterile “one-size-
fits-all” prescription. As suggested by the Secretary-
General, the United Nations can play a mediating role
in the negotiations so that it will not be undertaken on
the basis of categories biased towards zero-sum
solutions. Instead, the United Nations can help develop
“win-win” solutions for both developed and developing
countries.
However, the United Nations cannot work in
isolation. The United Nations has a role to play to
ensure that the international financial institutions like
the International Monetary Fund, the World Bank and
the World Trade Organization coordinate their efforts
and work as one team. No other institution is better
placed than the United Nations to do this. The United
Nations is the natural forum for regular dialogues
among the multilateral organizations to coordinate
programmes that would help developing nations build
capacity. The United Nations could also help make the
decision-making processes of these organizations more
transparent, consultative and inclusive.
Turning next to security, the end of the cold war
has obviously not meant the end to international
conflict. In the eleven years since the end of 1989,
when the Berlin Wall fell, the Security Council
authorized some 40 peacekeeping operations. But in
the preceding 42 years, it had authorized only 17. It has
been estimated that the total cumulative amount of the
United Nations peacekeeping budget from 1948 to
1989 was $3 billion. But since 1989, it has escalated to
about $18 billion. Not only have the numbers and the
costs of peacekeeping operations risen sharply, but
their scope has also changed. Of the 40 peacekeeping
operations authorized since 1989, only five were
clearly in response to clear inter-State conflicts.
Throughout history we have witnessed oppressive
internal conflicts and human rights atrocities
perpetuated by a State against its own people. The
difference today is that with the advent of technology,
instant communication through television, the Internet
and the role of non-governmental organizations, these
conflicts and atrocities are made known to the whole
world instantaneously. Very few are regarded as purely
local or regional situations. Most are regarded as
internationalized. This galvanizing of public outrage
leads to expectations that the international community
must act. Often this increases the pressures on the
United Nations and the Security Council to take
interventionist actions, severely testing the United
Nations capacity and stretching its resources. The
dilemma is: how can the United Nations be responsive
to these pressures if its Members are unwilling to give
it the required resources. And if the United Nations
15

tries to be selective, how can it prevent itself from
being accused of practising double standards?
In 1995 Professor Paul Kennedy of Yale
University, who headed a team of scholars retained by
the United Nations Secretariat to study the future of the
Organization, concluded that Member States faced an
urgent decision: either to reduce their demands on the
United Nations, thereby giving it a decent chance to
carry on at a lower level of activity within existing
resources, or to expand available resources so that the
United Nations could meet what Professor Kennedy
saw as inexorably growing demands from Member
States unable to cope with the technological pace,
population growth and environmental pressures of the
twenty-first century. He concluded that, in the light of
global circumstances, opting for expanded resources
would be the wiser choice.
There is now a growing consensus that it is
important to ensure that the United Nations has
adequate resources for its current and future
peacekeeping activities. Discussions on how this can
best be effected are already under way and Singapore
supports them. Nevertheless, let us not forget that
every prudent accounting must deal squarely with how
decisions are made on peacekeeping operations. We
have to be honest here. There is no level playing field.
Most of the time, most decisions are in reality made by
the permanent members of the Security Council. The
rest of us have to pay our dues, but have a minimal say
in the decisions.
Hence, when we review the current peacekeeping
scale of assessments, we hope that the Security Council
will also review its current decision-making
procedures.
Recent developments in Africa serve as a
sobering reminder of the need to undertake an urgent
overhaul of United Nations peacekeeping. The Security
Council met at the level of heads of State and
Government during the Millennium Summit to discuss
the need to ensure an effective role for it in maintaining
international peace and security, particularly in Africa.
Sadly, apart from a general description, the Security
Council summit did not produce any new concrete
proposals for or commitments to further action. The
Council could and I believe should do better than this.
Fortunately, the Brahimi Panel has come up with
a set of concrete recommendations, which when put in
place will significantly revamp United Nations
peacekeeping. In a nutshell, the Panel advocated that
should the United Nations decide to send a
peacekeeping force to uphold peace, the peacekeepers
must be rapidly deployed with a credible deterrence,
and be authorized, with robust mandates, to carry out
their mission and defend themselves. Only then can the
tragedies of past peacekeeping operations be avoided.
What this entails is that United Nations peacekeeping
missions must be given the necessary resources,
including better trained and better equipped
peacekeepers, and receive better support from United
Nations Headquarters — in particular, an enlarged
Department of Peacekeeping Operations. In turn,
Member States must have the political will to support
the United Nations politically, financially and
operationally.
I think I have said enough to underscore the point
that a focused approach is not necessarily an easier or
less complex one, but I believe that it is the only
practical way forward.
The Secretary-General's report to the Millennium
Summit was designed as a guide to action, and it
should be actively used as such and not simply praised
and then forgotten. We took the first step at the
Millennium Summit by endorsing and adopting many
of the proposals of the report in the form of a
Millennium Declaration. The real challenge now is to
fulfil the ambitious and wide-ranging promises that we
have made to the world.
Where are the material, financial and human
resources to come from to fulfil our promises? The
United Nations Secretariat and agencies by themselves
obviously do not have them. The United Nations
cannot do everything on its own. As the millennium
report makes clear, the necessary long-term effort to
deliver the solution will have to be shared — shared
among national Governments, the United Nations,
other international institutions and other important
actors, such as corporations and non-governmental
organizations. Then, and only then, will there be any
chance of success.
The Millennium Summit has provided a good
basis on which to begin the process of practical
negotiations that will lead to real solutions, rather than
political posturing, which will only complicate already
complex issues. We must start somewhere. I suggest
that we start here and now.
16








